Citation Nr: 0117398	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-02 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an original rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


REMAND

The veteran had active duty from September 1967 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In April 2001, the veteran was afforded 
a hearing before the undersigned Member of the Board.

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other, pending 
cases.  The United States Congress recently passed, and the 
President signed into law, legislation that, in pertinent 
part, modified and clarified VA's duty to assist a claimant 
in evidentiary development.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 
(2000).  See generally Holliday v. Principi, 14 Vet. App.280 
(2001).  This change in law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Service connection for post-traumatic stress disorder (PTSD) 
was granted by the RO in November 1999.  The veteran 
maintains that the current severity of his service-connected 
post-traumatic stress disorder (PTSD) is more severe than 
represented by the assigned 10 percent rating.  

A review of the claims folder reveals that the RO obtained VA 
outpatient treatment records relevant to the veteran's claim, 
dated through November 1999.  However, at his Travel Board 
hearing, the veteran testified to receiving weekly outpatient 
mental health treatment at a VA medical center, and said he 
saw a psychiatrist quarterly.  He submitted pertinent VA 
mental hygiene clinic (MHC) records, dated from August 2000 
to March 2001, along with a signed waiver of RO review.  See 
38 C.F.R. § 20.1304(c) (2000).  They reveal that, in 
September 2000, he began Group Therapy participation and 
continued to the present, but those records are not 
associated with the claims file.  VA medical records 
concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Here, the record suggests that additional VA 
medical evidence might be available that is not available to 
the Board at this time.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Moreover, VA's statutory duty to 
assist the veteran includes the obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992); Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  That duty 
also may include conducting studies, tests, or examinations 
recommended by the VA examining physician.  See, e.g., Hyder 
v. Derwinski, 1 Vet. App. 221, 224-25 (1991).

Further, the veteran underwent VA examination in July 1999.  
PTSD was diagnosed and a score of 50 was assigned on the 
Global Assessment of Functioning (GAF) scale, denoting 
serious symptoms or serious impairment in social, 
occupational, or school functioning.  GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.'" Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV)).  But, in an August 1999 written statement, the 
veteran said his PTSD had worsened and a VA physician 
prescribed medication for it.  A November 2000 VAMHC record, 
submitted by the veteran at his Board hearing, indicates that 
the prescribed medication (for anxiety and mood swings) 
caused drowsiness but weekly therapy helped his anger 
outbursts.  

According to the March 2001 VAMHC record, noted above, the 
veteran was referred to the PTSD Specialty program in August 
2000, began Group Therapy in September 2000, and continued 
until the present.  The VA therapist said that the veteran 
was somewhat different than most veterans with PTSD, in that 
he was both married to his wife and had the same employer for 
more than twenty years.  However, the veteran presented as a 
typical PTSD case, and the VA counseling therapist assessed 
PTSD, delayed/chronic type, moderate to severe. 

According to a March 2001 statement from a District Ranger 
with the National Park Service, the veteran attended PTSD 
therapy classes and, in performance of his duties, the 
veteran was observed to be very uncomfortable around the 
random discharge of firearms during routine patrols of the 
Tuskegee National Forest.

At his April 2001 Board hearing, the veteran testified that 
crowds and loud noises bothered him.  He said he was a deacon 
in his church, but had no friends and found that therapy 
helped his family problems.  The veteran reported having 
flashbacks and nightsweats and took three prescribed 
medications for his psychiatric disorder.  He planned to take 
an anger management class when it became available.  His wife 
testified that the veteran experienced sleep problems, night 
sweats, and anger problems.  Aside from their church, she 
said they did not have much of a social life.   

In light of all the above, the Board believes that the 
veteran should be afforded a new VA psychiatric examination 
to accurately assess the current severity of his service-
connected PTSD.   

The Board further recognizes that the United States Court of 
Appeals for Veterans Claims has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to service 
connection, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found -- a practice known as assigning "staged" 
ratings.  In view of the Court's holding in Fenderson, the RO 
should consider whether the veteran is entitled to a 
"staged" rating for PTSD, as the Court has indicated can be 
done in this type of case.

Accordingly, this case is REMANDED for the following:

1. The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran which are 
nor already of record.  

2. With the additional information on 
file, the veteran should be scheduled 
for a VA psychiatric examination in 
order to determine the current 
severity of his PTSD.  The severity of 
disability due to PTSD should be 
identified and evaluated separate from 
any disability due to any other, non-
service- connected mental disorders 
found.  The claims folder should be 
made available to the examiner, and 
the examiner should report whether the 
claims folder was indeed available and 
reviewed.  All indicated tests must be 
conducted, and the findings of the 
examiner should address the presence 
or absence of the manifestations 
described in the rating criteria with 
respect to impairment due to PTSD.  
The examiner is requested to provide 
an opinion on the degree of social and 
industrial impairment due to the 
service-connected PTSD, assign a 
numerical score on the GAF scale with 
an explanation of the numerical score 
assigned, and should estimate, if 
feasible, the proportion of the global 
disability which is attributable to 
PTSD alone.

3. The RO should then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim, with consideration given 
to Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal since 
January 2000.  An appropriate period 
of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


